Appellant was convicted of an aggravated assault and his punishment assessed at a fine of $400.
This is the second appeal of this case. For former appeal see 52 Tex.Crim. Rep..
The Assistant Attorney-General files a motion to strike out the statement of facts on the ground that same was not filed in the court below. The motion is sustained, the record showing the accuracy of the insistence. In the absence of statement of facts there is nothing in this record authorizing a review, and the judgment is affirmed.
Affirmed.
                          ON REHEARING.                         June 23, 1909.